PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/667,702
Filing Date: 29 Oct 2019
Appellant(s): Stoica et al.



__________________
Dominic M. Kotab
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 September 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 2-5, 7, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 2020/0073795) in view of Huang et al. (US 2011/0153913).
Claims 6, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 2020/0073795) in view of Huang et al. (US 2011/0153913) and Chang et al. (“Exploiting Write Heterogeneity of Morphable MLC/SLC SSDs in Datacenters with Service-Level Objectives”).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claims 9 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 2020/0073795) in view of Huang et al. (US 2011/0153913).
s 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 2020/0073795) in view of Huang et al. (US 2011/0153913) and Bennett et al. (US 7,139,864).

(2) Response to Argument
The Examiner notes that the arguments under Group #3 of Issue #1, Issue #2, and Issue #3 are no longer relevant to this appeal as they are directed towards rejections that have been withdrawn.

In response to Group #1 of Issue #1, the Examiner believes that a prima facie case of obviousness under 35 U.S.C. 103 has been established and Appellant has not adequately traversed it.  Therefore, the rejection of claims 2-5 and 7 under 35 U.S.C. 103 is proper.
In response to Group #1, argument A, the Examiner contends that the rejection has established that the art of record teaches or suggests each and every element of claim 2.  Appellant is correct that the rejection applies Huang’s folding operations to teach the claimed “injecting I/O latency into the memory”.  The Examiner suspects that Appellant has misunderstood Huang and included Huang’s folding operations as part of the I/O operations.  However, Huang’s folding operations are strictly internal and therefore do not contribute to the input/output operations (“The techniques described in this section relate to rewriting data from a binary format into a multi-state format in a ‘folding’ process executed on the memory device itself, without the requirement of transferring the data back to the controller for reformatting.”, paragraph 0110).  Based 
The Examiner disagrees that Huang’s folding operations always introduce less latency than normal data operations.  Huang states: 
“The balanced mode of combine binary data writes with folding operation is suitable for writing quantities of logically consecutive data as it largely equalizes the rates are which host data is written into D1 memory with this data's folding into D3 memory. For other situations, it can be preferable combine these operations in different ratios. For example, if the amount of data to be transferred is relatively small, in that it will not exceed the available capacity of the D1 memory, data be more rapidly written if folding operations are suspended and all the data is written in binary form.” (paragraph 0149).  
In other words, there are multiple modes, one of which writes data more rapidly because folding operations are suspended.  While this may not be optimal over the long term, for specific write operations, the latency is increased because folding operations are performed and not suspended.  The claim limitation “injecting I/O latency into the memory” can be met with as little as adding latency to a single memory operation.  Huang teaches adding latency to memory operations based on what mode the memory is in.

Appellant argues that “there is no indication that Huang achieves this additional useable space as a result of ‘injecting I/O latency into the memory’” but then further goes on to state “memory is alleviated as a result of performing Huang’s folding operation”.  Huang’s folding operations are not I/O’s and are additional tasks the memory performs between performing I/O.  Therefore, Huang’s folding operations increase I/O latency.  Huang also teaches that the folding is performed “in response to determining that the updated I/O rate is outside the first predetermined range” (“Also, for cases that have a write timeout limit, the system can separate the copy operations and the folding operations into phases, with each phase being allowed at least one sector of host data write to the memory circuit meet the write time budget.”, paragraph 0153).
Appellant admits that Huang teaches that, in urgent mode, the number of host transfers can be reduced.  However, when the number of host transfers is reduced in a period of time, this is the same as injecting latency into the host transfers, since it will now take a longer time for the memory to process any set of host transfers.
While Huang does use the supply of D1 blocks to determine the number of folding operations, Huang also uses the I/O rate by adjusting the number of folding operations based on the write timeout limit (paragraph 0153).
Appellant mistakenly assumes that injecting I/O latency into the memory would worsen the supply of D1 blocks.  However, this mistaken belief appears to come from the assumption that the folding operations would also have increased latency.  
It follows that Huang does teach the claimed “injecting I/O latency into the memory in response to determining that the updated I/O rate is outside the first predetermined range”.  As a result, the obviousness rejection of claim 2 has established the first element of a prima facie case of obviousness.

In response to Group #1, argument B, the Examiner believes that one of ordinary skill in the art would be motivated to combine and/or modify the art in order to free up memory.  Appellant admits that “Huang is concerned with freeing up memory” (Argument B, paragraph 4, lines 5-6).  Whether or not Huang teaches injecting I/O latency is irrelevant with respect to whether or not one of ordinary skill in the art would be motivated to combine and/or modify the art.  The Examiner contends that Huang does teach injecting I/O latency as explained above.  Furthermore, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 

In response to Group #1, argument C, the Examiner believes that one of ordinary skill in the art reading the references would have a reasonable expectation of success in combining the references.  Appellant has not articulated any specific reason why they believe the combination would not achieve a reasonable expectation of success.  Both Asano and Huang fall within the broad category of what is commonly referred to as the predictable arts.  Both Asano and Huang disclose non-volatile memory systems.  Most products in this area incorporate many different features and inventions.  Persons of ordinary skill in the art of this field often seek out many different new ideas to incorporate into their next generation of products.  In combining the two references, the Examiner is not suggesting extensive changes to Asano’s memory system but merely incorporating one specific implementation of folding operations.  Such a combination would be expected to have a reasonable expectation of success to one of ordinary skill in the art.

In response to Group #2 of Issue #1, the Examiner believes that a prima facie case of obviousness under 35 U.S.C. 103 has been established and Appellant has not adequately traversed it.  Therefore, the rejection of claims 10-14 and 16 under 35 U.S.C. 103 is proper.

The Examiner disagrees that Huang’s folding operations always introduce less latency than normal data operations.  Huang states: 
“The balanced mode of combine binary data writes with folding operation is suitable for writing quantities of logically consecutive data as it largely equalizes the rates are which host data is written into D1 memory with this data's folding into D3 memory. For other situations, it can be preferable combine these operations in different ratios. For example, if the amount of data to be transferred is relatively small, in that it will not exceed the available capacity of the D1 memory, data be more rapidly written if 
In other words, there are multiple modes, one of which writes data more rapidly because folding operations are suspended.  While this may not be optimal over the long term, for specific write operations, the latency is increased because folding operations are performed and not suspended.  The claim limitation “intentionally inject, by the processor, selective amounts of I/O latency into the memory” can be met with as little as adding latency to a single memory operation.  Huang teaches adding latency to memory operations based on what mode the memory is in.
The Examiner agrees that Huang’s folding operations are implemented to free up D1 memory, but this has no bearing on whether Huang teaches the claim limitation of “intentionally inject, by the processor, selective amounts of I/O latency into the memory”.
Appellant argues that “there is no indication that Huang achieves this additional useable space as a result of “intentionally inject … selective amounts of I/O latency into the memory’” but then further goes on to state “memory is alleviated as a result of performing Huang’s folding operation”.  Huang’s folding operations are not I/O’s and are additional tasks the memory performs between performing I/O. Therefore, Huang’s folding operations increase I/O latency.  Huang also teaches that the folding is performed “in response to determining that the updated I/O rate is outside the first predetermined range” (“Also, for cases that have a write timeout limit, the system can separate the copy operations and the folding operations into phases, with each phase being allowed at least one sector of host data write to the memory circuit meet the write time budget.”, paragraph 0153).

While Huang does use the supply of D1 blocks to determine the number of folding operations, Huang also uses the I/O rate by adjusting the number of folding operations based on the write timeout limit (paragraph 0153).
Appellant mistakenly assumes that intentionally inject selective amounts of I/O latency would worsen the supply of D1 blocks.  However, this mistaken belief appears to come from the assumption that the folding operations would also have increased latency.  However, the folding operations are not input/output and therefore do not need to have increased latency.  The Examiner is not interpreting the combination as introducing more time between each folding operation, but instead as introducing more folding operations between each I/O. Therefore, by increasing the latency of D1 writes, there is more time for folding operations, which actually does increase the number of D1 blocks thereby achieving Huang’s objective.
It follows that Huang does teach the claimed “intentionally inject, by the processor, selective amounts of I/O latency into the memory in response to determining that the updated I/O rate is outside the first predetermined range”.  As a result, the obviousness rejection of claim 10 has established the first element of a prima facie case of obviousness.

In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Appellant has not identified any portion of the rejection that includes knowledge gleaned only from the original disclosure.  Therefore, the reconstruction is proper.  For these reasons, one of ordinary skill in the art would be motivated to combine and/or modify the art in order to free up memory

In response to Group #2, argument C, the Examiner believes that one of ordinary skill in the art reading the references would have a reasonable expectation of success in combining the references.  Appellant has not articulated any specific reason why they believe the combination would not achieve a reasonable expectation of success.  Both Asano and Huang fall within the broad category of what is commonly referred to as the predictable arts.  Both Asano and Huang disclose non-volatile memory systems.  Most 

In response to Issue #4, Appellant fails to separately articulate the non-obviousness of these dependent claims.  Thus, the Examiner believes that these claims should still be obvious for the reasons articulated above with respect to claims 2 and 10.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        
Conferees:
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),